Case 19-34054-sgj11 Doc 1796-15 Filed 01/22/21           Entered 01/22/21 16:43:17       Page 1 of 3

  Frank Waterhouse
  Compensation and Benefit Statement                                                         SE15
  Job Title: Partner and Chief Financial Officer
  Department: Finance
  EARNINGS AND AWARDS

  2018 Base Salary (as of 12/31/18)                                                         $350,000


  2018 Combined Performance and Retention Bonus (breakdown below):                          $850,000

          2018 Performance Cash Bonus Award $212,500
            • The Performance Bonus will be paid on March 27, 2019 as an award for your 2018 performance
          2018 Retention Bonus Award
            • A Retention Bonus of $212,500 will be paid on each of the following date(s) as an employee
            retention incentive: August 30, 2019, February 28, 2020, August 31, 2020


  2018 Other Awards
     401(k) Match                                                                           $ 4,800
     Estimated 2018 Profit Sharing (will be contributed in 2019)                            $ 20,625
     *Final profit sharing award subject to passing IRS mandated testing
     2018 Deferred Compensation Award                                                       $550,000
            • Award composition and details to be finalized by DA115April 30, 2019
            • Award vests May 31, 2022
            • Employee must be employed on vesting date to receive and vest in award

  2018 Total Earnings and Awards                                                            $1,775,425

  HIGHLAND PAID BENEFITS
  Medical & Dental Insurance                                                                $ 26,355
  Life, AD&D and Disability Insurance                                                       $ 1,210
  Executive Long Term Disability                                                            $ 892
  Executive Life Insurance                                                                  $ 3,891
  Daily Catered Lunches                                                                     $ 3,000
  Parking                                                                                   $ 2,160
  Cell Phone                                                                                $ 1,680

  2018 Estimated Total Value of Highland Paid Benefits                                      $ 39,187

  TOTAL COMPENSATION PACKAGE                                                                $1,814,612
Case 19-34054-sgj11 Doc 1796-15 Filed 01/22/21             Entered 01/22/21 16:43:17         Page 2 of 3

  Frank Waterhouse
  Compensation and Benefit Statement

  Job Title: Partner and Chief Financial Officer
  Department: Finance
  EARNINGS AND AWARDS

  2017 Base Salary (as of 12/31/17)                                                            $350,000


  2017 Combined Performance and Retention Bonus (breakdown below):                             $825,000

          2017 Performance Cash Bonus Award $ 206,250
            • The Performance Bonus will be paid on February 28, 2018 as an award for your 2017
            performance
          2017 Retention Bonus Award
            • A Retention Bonus of $ 206,250 will be paid on each of the following date(s) as an employee
            retention incentive: August 31, 2018, February 28, 2019, August 30, 2019

  2017 Other Awards
     401(k) Match                                                                              $ 4,800
     Estimated 2017 Profit Sharing (will be contributed in 2018)                               $ 20,250
     *Final profit sharing award subject to passing IRS mandated testing
     2017 Deferred Compensation Award                                                          $500,000
            • Award composition and details to be finalized by March 31, 2018
            • Award vests May 31, 2021
            • Employee must be employed on vesting date to receive and vest in award


  2017 Total Earnings and Awards                                                               $1,700,050

  HIGHLAND PAID BENEFITS
  Medical & Dental Insurance                                                                   $ 26,246
  Life, AD&D and Disability Insurance                                                          $ 1,153
  Executive Long Term Disability                                                               $ 892
  Executive Life Insurance                                                                     $ 3,891
  Daily Catered Lunches                                                                        $ 3,000
  Parking                                                                                      $ 2,160
  Cell Phone                                                                                   $ 1,680

  2017 Estimated Total Value of Highland Paid Benefits                                         $ 39,022

  TOTAL COMPENSATION PACKAGE                                                                   $1,739,072


  Waiver and Release Payment in 2017                                                           $ 7,000
Case 19-34054-sgj11 Doc 1796-15 Filed 01/22/21                                             Entered 01/22/2

 Frank Waterhouse
 Compensation and Benefit Statement

 Job Title: Partner and Chief Financial Officer
 Department: Finance
 EARNINGS AND AWARDS

 2016 Base Salary (as of 12/31/16)                                                            $350,000



 2016 Combined Performance and Retention Bonus (breakdown below):                             $800,000

         2016 Performance Cash Bonus Award $ 200,000
           • The Performance Bonus will be paid on February 28, 2017 as an award for your 2016
           performance
         2016 Retention Bonus Award
           • A Retention Bonus of $ 200,000 will be paid on each of the following date(s) as an employee
           retention incentive: August 31, 2017, February 28, 2018, August 31, 2018

 2016 Other Awards
    401(k) Match                                                                              $ 4,800
    Estimated 2016 Profit Sharing (will be contributed in 2017)                               $ 19,875
    *Final profit sharing award subject to passing IRS mandated testing
    2016 Deferred Compensation Award                                                          $500,000
           • Award composition and details to be finalized by March 31, 2017
           • Award vests May 31, 2020
           • Employee must be employed on vesting date to receive and vest in award

 2016 Total Earnings and Awards                                                               $1,674,675

 HIGHLAND PAID BENEFITS
 Medical & Dental Insurance                                                                   $ 24,281
 Life, AD&D and Disability Insurance                                                          $ 1,153
 Executive Long Term Disability                                                               $ 892
 Executive Life Insurance                                                                     $ 3,891
 Daily Catered Lunches                                                                        $ 3,000
 Parking                                                                                      $ 2,160
 Cell Phone                                                                                   $ 1,680

 2016 Estimated Total Value of Highland Paid Benefits                                         $ 37,057


 TOTAL COMPENSATION PACKAGE                                                                   $1,711,732
